DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is being examined in response to amendments submitted by the applicant on 07/28.2022.
	Claims 2 and 13 have been cancelled. Claims 1, 3-10, 12, and 14-20 are amended. Claim 11 is the original claim. Thus, 1, 3-12, and 14-20 are being examined. 

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments. 
But examiner wants to Note the following for the record on the arguments posted 7/28/22:
Applicant’s arguments for this Claim Objection are persuasive, thus that objection has been withdrawn. 
Applicant’s arguments of the 35 U.S.C. 112(f) under Claim Interpretation are persuasive and with the amendments, thus has been withdrawn.
Applicant’s arguments of the 35 U.S.C. 112(a) under Claim rejection are persuasive and with the amendments, thus has been withdrawn.
Applicant’s arguments of the 35 U.S.C. 112(b) under Claim rejection are persuasive and with the amendments, thus has been withdrawn.
Applicants arguments for 35 U.S.C. 101, are not persuasive. 
Applicant argues: 
  The claims of the present application recite a particular, unconventional way to estimate  the position of the vehicle. Specifically,13 
- determining landmark-based initial position information of a camera by matching a plurality of first landmarks in a high definition map with an image 
- determining estimated position information of the vehicle by comparing the image with a plurality of second landmarks in the high definition map - determining an initial attitude angle included in the landmark-based initial position information of the camera by matching a third landmark among the plurality of the first landmarks for a traffic lane in a first region of interest with the image In this way, the position of the vehicle may be more accurately estimated. (See specification, p. 2, lines 24-26.) 

The rejection that the claimed invention is directed to a judicial exception is improper, and the claims should be found patent-eligible. The claims are directed to a technical improvement in vehicle position estimation, for which there is no pre-computer analog. Moreover, the claims should be found patent-eligible under step 2A since they do not recite any judicial exception under Prong One, and even if so, the claims integrate the proposed abstract idea into a practical application under Prong Two. 
Examiner respectfully disagrees.  Determining a location based on an image is considered human activity. 
 Applicant further argues:
Claims Do Not Recite Any Judicial Exception (Step 2A, Prong One) 
As an initial matter, the claims of the present application do not recite a judicial exception that falls within any of the enumerated groupings of abstract ideas. Contrary to what is stated in the Office Action, the claims do not recite any mental process. 
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. (See MPEP § 2106.04(a)(2) III.) It is impractical to perform the process of matching a plurality of landmarks in a high definition map with an image obtained by 14 
a camera, determining estimated position information of the vehicle by comparing the image with the plurality of landmarks in the high definition map, and determining an initial attitude angle of the camera by matching a landmark with the objects in the image, and using the metal process. 
Thus, the claims do not recite any one or the enumerated judicial exceptions under Prong One of step 2A, and should be found patent-eligible.
	
Examiner respectfully disagrees. Under the broadest reasonable interpretation this is only determining information based on images. The human brain is indeed capable of performing the processes detailed in the claim limitations when the processes are disassociated from the generic computing components performing generic computing process that the claim recites. The human mind is capable of using a set of predetermined user preferences, i.e. personal taste, to receive content information in their general area, i.e. by observing events in their immediate vicinity and narrowing down the various events by personal taste. 
Applicant further argues:
Claims Integrate Proposed Abstract Idea into Practical Application (Step 2B, Prong Two) 
Even if the claims recite a judicial exception, the claims should be found eligible under 
Prong Two of step 2A, because the claims integrate the exception into a practical application that imposes a meaningful limit on the proposed abstract idea. 
Thus, the claims are not patent eligible.
As discussed above, the claims recite an inventive way to address these technical problems for estimating a vehicle position. Specifically, the claimed method overcomes problems in conventional systems that are not suitable to perform tasks in various type of environment. This is achieved by matching a plurality of landmarks in a high definition map with an image obtained by a camera, determining estimated position information of the vehicle by comparing the image with the plurality of landmarks in the high definition map, and determining an initial attitude angle of the camera by matching a landmark with the objects in the image. 
Thus, even if the claims were to recite a judicial exception, they integrate the judicial exception into a practical application under Prong Two of step 2A, and should be found patent- eligible. 
Applicants respectfully request the rejections be withdrawn.
Examiner respectfully disagrees. The actual claimed activity amounts simply to activity that the human brain can routinely perform as noted in the paragraph above.  For example, whenever a person is observing the landmarks and numerous locations, they are selecting/determining what landmarks are important for updating information. 
Applicant further argues that Kaneko fails to disclose, teach or suggest the features of the amended claims. Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.

Claim Objections
Claim 3 and 14 objected to because of the following informalities:  In claim 3 it is claiming “the vehicle position estimation method of claim 2”  Claim 2 is cancelled. In claim 14 it is claiming “the vehicle position estimation method of claim 13”  Claim 13 is cancelled. 
Claim 8, the word amont is a misspelling.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8-10, 12, 14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the amendments of the claims it details determining based positions based on a third and/or fourth landmark within the first landmark.  The specification only states first and second landmarks (multiple/plurality of each in some cases), but does not explain the significance or the use of additional landmarks (Third and fourth) in the calculations of position as stated in the amended claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for estimating navigation time.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a Statutory Cateqory?
Yes, with respect to claims 1-20, which recite a method or medium that include at least one step. The system is therefore directed to the statutory class of machine or manufacture. Page 2, line 24 to page 3, line4 states that this application “estimates a position of a vehicle more accurately… [and] determines the position of the vehicle.”
Step 2A, Prong One: Isa Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics (the amendments are left with underlining) and that recite additional elements in bold:
1. A vehicle position estimation method performed by a vehicle position estimation device, the method comprising: obtaining GPS-based initial position information of a vehicle from a satellite signal; determining landmark-based initial position information of a camera by matching a plurality of first landmarks in a high definition map with an image, the plurality of first landmarks corresponding to GPS-based initial position information of the vehicle in the high definition map  determining estimated position information of the vehicle by comparing the image with a plurality of second landmarks  in the high definition map, each of the plurality of the second landmarks corresponding to each of a plurality of candidate position information of the camera sampled based on the landmark-based initial position information of the camera, and wherein the determining landmark-based initial position information comprises: determining an initial attitude angle included in the landmark-based initial position information of the camera by matching a third landmark among the plurality of first landmarks for a traffic lane in a first region of interest with the image, the first region of interest determined by the GPS-based initial position information of the vehicle on the high definition map.  
3.: determining an initial position included in the landmark-based initial position information of the camera by matching a fourth  landmark among the plurality of the first landmarks other than a traffic lane in a second region of interest with the image, the second region of interest determined by the GPS-based initial position information of the vehicle on the high definition map.  
4.  the determining the landmark-based initial position of the camera comprises matching the second landmark in the second region of interest with the image  based on the obtained initial attitude angle of the camera, the first region of interest included in the second region of interest.  
5. the determining of the estimated position information of the vehicle comprises: determining estimated position information of the camera based on a matching error between the image and the plurality of the second landmarks in the high definition map corresponding to each of the plurality of the candidate position information sampled based on the GPS-based initial position information of the camera and driving information on the vehicle; and 3determining the estimated position information of the vehicle based on the estimated position information of the camera.  
6. determining of the estimated position information of the camera comprises: assigning a weight to each of the plurality of the candidate position information based on the matching error between the image and the plurality of the second landmarks  in the high definition map corresponding to each of the plurality of the candidate position information; updating the plurality of the candidate position information based on the plurality of the weight-assigned candidate position information; and determining, as the estimated position information of the camera, an average value of the plurality of the updated candidate position information, when a standard deviation of the plurality of the updated candidate position information is equal to or less than a reference standard deviation.  
7. determining of the estimated position information of the camera further comprises: determining the estimated position information of the camera based on the matching error between the image and the plurality of the second landmarks in the high definition map corresponding to each of the plurality of the updated candidate position information, when the standard deviation of the plurality of the updated candidate position information is greater than the reference standard deviation.  
8. determining of the estimated position information of the vehicle comprises: verifying the estimated position information of the camera based on the matching error between the image and fourth landmarks other than a third landmark for a traffic lane amount the plurality of the first landmarks in the high definition map corresponding to the estimated position information of the camera; and determining the estimated position information of the vehicle from the estimated position information of the camera, when the estimated position information of the camera is determined as valid according to the verification.  
9. determining weights  of the estimated position information of the camera corresponding to each of the fourth landmarks; and determining the estimated position information of the camera as valid if the number of weights, among the obtained weights, that is equal to or greater than a reference value is equal to or greater than a reference number.  
10. comprises verifying the estimated position information of the camera based on the matching error between the fourth landmarks and the image in every frame.  
11. obtaining new estimated position information of the camera if the estimated position information of the camera is determined as invalid according to the verification.  
12. computer executable instructions, wherein the instructions, when executed by a processor, cause the processor to perform a vehicle position estimation method, the method comprising: obtaining GPS-based initial position information of a vehicle from a satellite signal; determining landmark-based initial position information of a camera by matching a plurality of first landmarks  in a high definition map with an image, the plurality of first landmarks corresponding to GPS-based initial position information of the vehicle in the high definition map; and determining estimated position information of the vehicle by comparing the image with a plurality of second landmarks  in the high definition map, each of the plurality of the second landmarks corresponding to each of a plurality of candidate position information of the camera sampled based on the landmark-based initial position information of the camera, and wherein the determining landmark-based initial position information comprises: determining an initial attitude angle included in the landmark-based initial position information of the camera by matching a third landmark among the plurality of first landmarks for a traffic lane in a first region of interest with the image, the first region of interest determined by the GPS-based initial position information of the vehicle on the high definition map.  
14. where the determining the landmark-based initial position information of the camera further comprises: determining an initial position included in the landmark-based initial position information of the camera by matching a fourth  landmark among the plurality of the first landmarks other than a traffic lane in a second region of with the image, the second region of interest determined by the GPS-based initial position information of the vehicle on the high definition map.  
15. comprises matching the second landmark in the second region of interest with the image based on the obtained initial attitude of the camera, the first region of interest included in the second region of interest.
16. determining of the estimated position information of the vehicle comprises: determining estimated position information of the camera based on a matching error between the image and the plurality of the second landmarks in the high definition map corresponding to each of the plurality of the candidate position information sampled based on the GPS-based initial position information of the camera and driving information on the vehicle; and determining the estimated position information of the vehicle based on the estimated position information of the camera.  
17. determining of the estimated position information of the camera comprises: assigning a weight to each of the plurality of the candidate position information based on the matching error between the image and the plurality of the second landmarks  in the high definition map corresponding to each of the plurality of the candidate position information; updating the plurality of the candidate position information based on the plurality of the weight-assigned candidate position information; and determining, as the estimated position information of the camera, an average value of the plurality of the updated candidate position information, when a standard deviation of 8the plurality of the updated candidate position information is equal to or less than a reference standard deviation.  
18. determining of the estimated position information of the vehicle comprises: verifying the estimated position information of the camera based on the matching error between the image and fourth landmarks  other than a third  landmark for a traffic lane among the plurality of the first landmarks in the high definition map corresponding to the estimated position information of the camera; and determining the estimated position information of the vehicle from the estimated position information of the camera, when the estimated position information of the camera is determined as valid according to the verification.  
19. determining weights the estimated position information of the camera corresponding to the fourth  landmarks; and 9determining the estimated position information of the camera as valid if the number of weights, among the determined  weights, that is equal to or greater than a reference value is equal to or greater than a reference number.  
20. (Currently amended) A vehicle position estimation device  comprising: a processor; and memory coupled to the processor, the memory storing instructions when executed by the processor cause the processor to: obtain GPS-based initial position information of a vehicle from a satellite signal; determine landmark-based initial position information of a camera by matching a plurality of first landmarks in a high definition map with an image, the plurality of the first landmarks corresponding to the GPS-based initial position information in the high definition 10map, and the image obtained by the camera mounted on the vehicle, instructions to the determining landmark-based initial position information comprising instructions to: determine an initial attitude angle included in the landmark-based initial position information of the camera by matching a third landmark among the plurality of the first landmarks for a traffic lane in a first region of interest with the image, the first region of interest determined by the GPS-based initial position information of the vehicle on the high definition map; and determine estimated position information of the vehicle by comparing the image with a plurality of second landmarks in the high definition map, each of the plurality of the second landmarks corresponding to each of a plurality of candidate position information of the camera sampled based on the landmark-based initial position information of the camera.
Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite an abstract idea. The methods for organizing human activity are stated. Determining the position of a vehicle by using landmarks can be performed in the human mind. The claims are directed to a method for estimating the position of a vehicle which is an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Inteqrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application.
Step 2B: Does the Claim Provide an Inventive Concept?
  	No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.
	As such, the claims are not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira [JP 2014034251, now Nishira], in view of Kaneko [US20200279380, now Kaneko], further in view of Reisman [US20170010124, now Reisman].
Claim 1
	Nishira discloses obtaining GPS-based initial position information of a vehicle from a satellite signal [see at least Nishira, first embodiment ¶ 35, second embodiment, ¶ 02, 13, 14, 18]; 
determining initial position information of a camera by matching [positions]  [see at least Nishira, abstract, first embodiment ¶ 03, 07, second embodiment, ¶ 02, 07 (When the captured image of FIG. 6B and the virtual image of FIG. 6C are compared, both the far position (A) and the near position (B) match, so the virtual position where the virtual image is generated and It can be estimated that the virtual posture angle corresponds to the position and posture angle of the host vehicle.), 08, (captured image matches the neighboring position pixel in the virtual image. . Conversely, the host vehicle position/posture estimation apparatus determines that the virtual posture angle of the virtual image is likely when the far position pixel in the captured image matches the far position pixel in the virtual image.)]
the determining… initial position information comprises: determining an initial attitude angle included in the initial position information of the camera by matching a [position] for a traffic lane in a first region of interest with the image, the first region of interest determined by the GPS-based initial position information of the vehicle on the map [see at least Nishira, first embodiment ¶ 27 (the attitude angle and position of the actual vehicle can also be estimated), second embodiment ¶14 (calculates a plurality of virtual position and virtual attitude angle candidates… calculates a plurality of virtual position and virtual attitude angle candidates.)];
Nishira does not specifically disclose determining based on landmarks but does disclose based on multiple positions based on camera images the position of the vehicle. 
Kaneko more specifically teaches use of landmarks. Kaneko also teaches a plurality of first landmarks in a map with an image, the plurality of first landmarks corresponding to GPS-based initial position [see at least Kaneko 0003, 0004]; 
 information of the vehicle in the map determining estimated position information of the vehicle by comparing the image with a plurality second landmarks  in the map, each of the plurality of the second landmarks corresponding to each of a plurality of candidate position information of the camera sampled based on the landmark-based initial position information of the camera, and wherein the determining landmark-based initial position information comprises: determining an initial attitude angle included in the landmark-based initial position information of the camera by matching a third landmark among the plurality of first landmarks for a traffic lane in a first region of interest with the image, the first region of interest determined by the GPS-based initial position information of the vehicle on the map [see at least Kaneko, Figs 2-6, ¶ 0037 (identifies a plurality of position candidates of the mobile entity based on the image captured) – 0043 (the moving point may be a representative point of the recognized landmark (center, corner, or the like of the landmark). Conventional image recognition techniques such as deep learning and template matching only have to be used for landmark recognition and representative point extraction.) - 0046 (techniques such as GPS information, odometry, image odometry, and SLAM method have only to be adapted.) – 0048].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko. 
Neither Nishira or Kaneko specifically disclose a high definition map. 
Reisman more specifically teaches a high definition map [see at least Reisman ¶ 0482 (the idea is to construct very detailed maps (called High Definition or HD maps), that contain landmarks of different kinds.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko, further with use of high definition maps of Reisman. 
Claim 3
	Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 1.
	Nishira further discloses determining an initial position  [see at least Nishira second embodiment, ¶ 15, 19].
Nishira does not specifically disclose determining based on landmarks but does disclose based on multiple positions based on camera images the position of the vehicle. 
	Kaneko further teaches determining an initial position included in the landmark-based initial position information of the camera by matching a fourth  landmark among the plurality of the first landmarks other than a traffic lane in a second region of interest with the image, the second region of interest determined by the GPS-based initial position information of the vehicle on the map [see at least Kaneko, Figs 2-6, ¶ 0037-0046.].  
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko.
Neither Nishira or Kaneko specifically disclose a high definition map. 
Reisman more specifically teaches a high definition map [see at least Reisman ¶ 0482 (the idea is to construct very detailed maps (called High Definition or HD maps), that contain landmarks of different kinds.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko, further with use of high definition maps of Reisman. 

Claim 4
	Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 3.
	Nishira further discloses the determining the initial position of the camera comprises matching the … region[s] of interest with the image  based on the obtained initial attitude angle of the camera, the first region of interest included in the second region of interest. [see at least Nishira, first embodiment, ¶ 03, second embodiment, ¶ 07-08, 19, 22].
  Nishira does not specifically disclose determining based on landmarks but does disclose based on multiple positions based on camera images the position of the vehicle. 
	Kaneko further teaches determining the landmark-based initial position information of the camera by matching a fourth landmark among the plurality of the first landmarks the second region of interest determined by the GPS-based initial position information of the vehicle on the map [see at least Kaneko, Figs 2-6, ¶ 0037-0046.].  
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko.
Claim 5
	Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 1.
	 Nishira further discloses determining estimated position information of the camera based on a matching error…… in the map corresponding to each of the plurality of the candidate position information sampled based on the GPS-based initial position information of the camera and driving information on the vehicle [see at least Nishira, second embodiment, ¶ 15-16]. and 
3determining the estimated position information of the vehicle based on the estimated position information of the camera [see at least Nishira, second embodiment, ECU 21, ¶ 15-16, ].  
 Nishira does not specifically disclose determining based on landmarks but does disclose based on multiple positions based on camera images the position of the vehicle. 
	Kaneko further teaches determining the landmark-based initial position information [see at least Kaneko, Figs 2-6, ¶ 0037-0046.].  
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko. 
Neither Nishira or Kaneko specifically disclose a high definition map. 
Reisman more specifically teaches a high definition map [see at least Reisman ¶ 0482 (the idea is to construct very detailed maps (called High Definition or HD maps), that contain landmarks of different kinds.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko, further with use of high definition maps of Reisman. 
Claim 6
	Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 5.
	Nishira further discloses assigning a weight to each of the plurality of the candidate position information based on the matching error between the image and the plurality of the second landmarks  in the map corresponding to each of the plurality of the candidate position information; updating the plurality of the candidate position information based on the plurality of the weight-assigned candidate position information; and determining, as the estimated position information of the camera, an average value of the plurality of the updated candidate position information, when a standard deviation of the plurality of the updated candidate position information is equal to or less than a reference standard deviation [see at least Nishira, second embodiment, ¶ 15-16, 35-36 (taking a weighted average)].  
Neither Nishira or Kaneko specifically disclose a high definition map. 
Reisman more specifically teaches a high definition map [see at least Reisman ¶ 0482 (the idea is to construct very detailed maps (called High Definition or HD maps), that contain landmarks of different kinds.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko, further with use of high definition maps of Reisman. 
Claim 7
Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 6.
Nishira further discloses determining the estimated position information of the camera based on the matching error between the image and the plurality of [positions] in the map corresponding to each of the plurality of the updated candidate position information [see at least Nishira, abstract, ECU 21, first embodiment, ¶ 03-04, second embodiment, ¶ 09, 17].
Nishira does not specifically disclose determining the estimated position information of the camera based on the matching [images]…plurality of the landmarks in the map corresponding to each of the plurality of the updated candidate position information, when the standard deviation of the plurality of the updated candidate position information is greater than the reference standard deviation.  
Kaneko further teaches determining the estimated position information of the camera based on the matching [images]…plurality of the landmarks in the map corresponding to each of the plurality of the updated candidate position information, when the standard deviation of the plurality of the updated candidate position information is greater than the reference standard deviation [see at least Kaneko, 0067-0069, 0075].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko. 
Neither Nishira or Kaneko specifically disclose a high definition map. 
Reisman more specifically teaches a high definition map [see at least Reisman ¶ 0482 (the idea is to construct very detailed maps (called High Definition or HD maps), that contain landmarks of different kinds.)].
Reisman also teaches when the standard deviation of the plurality of the updated candidate position information is greater than the reference standard deviation [see at least Reisman, 0519, 0956]
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko, further with use of high definition maps of Reisman. 
Claim 8
Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 5.
Nishira further discloses verifying the estimated position information of the camera based on the matching error between…a traffic lane amount the plurality of the [positions] in the map corresponding to the estimated position information of the camera [see at least Nishira, abstract, ECU 21, first embodiment, ¶ 03-04, second embodiment, ¶ 09, 17].
Nishira does not specifically teach using landmarks to determine position or when the estimated position information of the camera is determined as valid according to the verification.
Kaneko further teaches verifying the estimated position information of the camera based on the matching error between the image and fourth landmarks other than a third landmark for a traffic lane amount the plurality of the first landmarks in the high definition map corresponding to the estimated position information of the camera; and determining the estimated position information of the vehicle from the estimated position information of the camera, when the estimated position information of the camera is determined as valid according to the verification [see at least Kaneko, Figs, 4-9¶ 0004, 0051-0080.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko. 
Neither Nishira or Kaneko specifically disclose a high definition map. 
Reisman more specifically teaches a high definition map [see at least Reisman ¶ 0482 (the idea is to construct very detailed maps (called High Definition or HD maps), that contain landmarks of different kinds.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko, further with use of high definition maps of Reisman. 
Claim 9
Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 8. 
Nishira further discloses determining weights  of the estimated position information of the camera; and determining the estimated position information of the camera as valid if the number of weights, among the obtained weights, that is equal to or greater than a reference value is equal to or greater than a reference number [see at least Nishira Claims, ¶ 05, 16 (relative positional relationship between the reference point and direction and the vehicle position is estimated by integrating the amount of change in the vehicle position estimated based on the output of the vehicle state detection unit by the second vehicle position estimation unit.)].  
	Nishira does not specifically using landmarks to determine position or a reference value is equal to or greater than a reference number. 
Kaneko further teaches the use of landmarks to determine position [see at least Kaneko 0003, 0004].
Kaneko also teaches determining weights  of the estimated position information of the camera corresponding to each of the fourth landmarks; and determining the estimated position information of the camera as valid if the number of weights, among the obtained weights [see at least Kaneko, ¶ 0069-0079].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko. 
Claim 10
Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 8. 
	Nishira further discloses comprises verifying the estimated position information of the camera based on the matching error between [positions] and the image in every frame [see at least Nishira, first embodiment ¶ 32, second embodiment, ¶ 15-16].  
Nishira does not specifically using landmarks to determine position.
Kaneko further teaches the use of landmarks to determine position [see at least Kaneko 0003, 0004].
Kaneko also teaches a variation on estimated position information of the camera based on the image in every frame [see at least Kaneko, ¶0044 (moving points extracted in each frame image according to the time series of the frame images (S23).),  0063 (racking is performed in step S23 over several frames of the imaging device until accuracy is improved.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko. 

Claim 11
Nishira in combination with Kaneko and Reisman disclose the vehicle position estimation method of Claim 8. 
Kaneko further teaches obtaining new estimated position information of the camera if the estimated position information of the camera is determined as invalid according to the verification [see at least Kaneko, Figs, 4-9¶ 0004, 0051-0080].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko. 
Claim 12
	Claim 12 has similar limitations to claim 1, therefore claim 12 is rejected with the same rationale as claim 1.

Claim 14
Claim 14 has similar limitations to claim 3, therefore claim 14 is rejected with the same rationale as claim 3.

Claim 15
Claim 15 has similar limitations to claim 4, therefore claim 15 is rejected with the same rationale as claim 4.

Claim 16
Claim 16 has similar limitations to claim 5, therefore claim 16 is rejected with the same rationale as claim 5.

Claim 17
Claim 17 has similar limitations to claim 6, therefore claim 17 is rejected with the same rationale as claim 6.
Claim 18
Claim 18 has similar limitations to claim 8, therefore claim 18 is rejected with the same rationale as claim 8.
Claim 19
Claim 19 has similar limitations to claim 9, therefore claim 19 is rejected with the same rationale as claim 9.

Claim 20
	Nishira discloses a processor [see at least Nishira abstract, second embodiment, ¶ 02]; and 
	Note: if  there is processing of data and storage of the data, there must be a processor.
	memory coupled to the processor, [see at least Nishira abstract, DB 5, first embodiment, ¶ 05];
the memory storing instructions when executed by the processor cause the processor to: obtain GPS-based initial position information of a vehicle from a satellite signal; determine… initial position information of a camera by matching a plurality [positions] in a map with an image, the plurality of the[positions] corresponding to the GPS-based initial position information in the 10map, and the image obtained by the camera mounted on the vehicle, instructions to the determining initial position information comprising instructions to: determine an initial attitude angle included in the initial position information of the camera by matching a [position] among the plurality of [positions] for a traffic lane in a first region of interest with the image, the first region of interest determined by the GPS-based initial position information of the vehicle on the map [see at least Nishira, abstract, first embodiment ¶ 03, 07, second embodiment, ¶ 02, 07 (When the captured image of FIG. 6B and the virtual image of FIG. 6C are compared, both the far position (A) and the near position (B) match, so the virtual position where the virtual image is generated and It can be estimated that the virtual posture angle corresponds to the position and posture angle of the host vehicle.), 08, (captured image matches the neighboring position pixel in the virtual image... Conversely, the host vehicle position/posture estimation apparatus determines that the virtual posture angle of the virtual image is likely when the far position pixel in the captured image matches the far position pixel in the virtual image.)]; and 
Nishira does not specifically disclose determining based on landmarks but does disclose based on multiple positions based on camera images the position of the vehicle. 
Kaneko more specifically teaches use of landmarks. 
Kaneko also teaches obtain GPS-based initial position information of a vehicle from a satellite signal; determine landmark-based initial position information of a camera by matching a plurality of first landmarks in a high definition map with an image, the plurality of the first landmarks corresponding to the GPS-based initial position information in the map [see at least Kaneko 0003, 0004]; 
 the image obtained by the camera mounted on the vehicle, instructions to the determining landmark-based initial position information comprising instructions to: determine the landmark-based initial position information of the camera by matching a third landmark among the plurality of the first landmarks for a traffic lane in a first region of interest with the image, the first region of interest determined by the GPS-based initial position information of the vehicle on the map; and determine estimated position information of the vehicle by comparing the image with a plurality of second landmarks in the high definition map, each of the plurality of the second landmarks corresponding to each of a plurality of candidate position information of the camera sampled based on the landmark-based initial position information of the camera. [see at least Kaneko, Figs 2-6, ¶ 0037 (identifies a plurality of position candidates of the mobile entity based on the image captured) – 0043 (the moving point may be a representative point of the recognized landmark (center, corner, or the like of the landmark). Conventional image recognition techniques such as deep learning and template matching only have to be used for landmark recognition and representative point extraction.) - 0046 (techniques such as GPS information, odometry, image odometry, and SLAM method have only to be adapted.) – 0048].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko. 
Neither Nishira or Kaneko specifically disclose a high definition map. 
Reisman more specifically teaches a high definition map [see at least Reisman ¶ 0482 (the idea is to construct very detailed maps (called High Definition or HD maps), that contain landmarks of different kinds.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle travel control apparatus that obtains stable estimation accuracy even when traveling of Nishira with the accuracy of estimating the position using landmarks of Kaneko, further with use of high definition maps of Reisman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kojo   US 9151626
A system for determining a position of a vehicle includes a camera, a marker, a storage device, an external parameter system, and a controller. The camera is configured to capture an image of an area adjacent the vehicle, the image including an edge. 

Homayounfar  US 20200302662
generating high quality map data using obtained sensor data
Shashua  US 20170010121
determining a location of a landmark for use in navigation of an autonomous vehicle.
Yamaguchi  US 20150332100
A moving object location/attitude angle estimation device acquires a fish-eye lens image capturing a surrounding environment of a moving object with a fish-eye lens, and acquires a less distorted pinhole image for a predetermined region of the fish-eye lens image.
Lo     US 9558584
determining a three-dimensional (3D) location of a plurality of reference points



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952